News Release BOARDWALK ANNOUNCESFOURTHQUARTERAND YEAR-END 2007RESULTS HOUSTON, February 11, 2008 Boardwalk Pipeline Partners, LP (NYSE:BWP) announced today its results for the fourth quarter and year ended December 31, 2007, which included the following items: − Net income of $72.1 million for the quarter and $227.8 million for the year ended December 31, 2007, a 10.4% and 15.3% increase from $65.3 million and $197.6 million in the comparable 2006 periods. − Operating revenues of $169.9 million for the quarter and $643.3 million for the year ended December 31, 2007, a 0.9% decrease and 5.9% increase from $171.5 million and $607.6 million in the comparable 2006 periods. − Earnings before interest, taxes, depreciation and amortization (EBITDA) of $103.2 million for the quarter and $349.8 million for the year ended December 31, 2007, a 4.8% and 5.5% increase from $98.5 million and $331.5 million in the comparable 2006 periods. The Partnership stated that operating results for the quarter and year ended December 31, 2007, were driven primarily by the following: § continued higher transportation revenues for the quarter and year from strong demand for firm transportation services on our existing systems and expansion capacity that was in service for 2007; § higher storage service revenues for the quarter and year due to the addition of firm services from ourWestern Kentuckystorage expansion and higher demand for existing storage; § parking and lending revenues were significantly lower for the quarter and slightly lower for the year due to lower availablenatural gas price spreads; § fourth quarter operating expenses were favorably impacted by the sale of gas associated with theWestern Kentucky storage expansion, partly offset by an impairment charge associated with the pending sale of offshore pipeline assets in the South Timbalier Bay area, offshore Louisiana; and § for the year, favorable operating expense items resulting from the sale of storage gas and insurance recoveries associated with the 2005 hurricanes were completely offset by impairment and other charges related to the Magnolia storage project,SouthTimbalierBay assets and the termination of a construction agreement for work on the Southeast expansion project. Expansion capital expenditures were $511.4 million for the quarter and $1.2 billion for the year ended December 31, 2007.Maintenance capital expenditures were $14.8 million for the quarter and $47.1 million for the year ended December 31, 2007. Earnings Per Unit Earnings per limited partner unit for the fourth quarter and year ended December 31, 2007, have been adjusted by an assumed allocation to the general partner’s incentive distribution rights (IDRs) in accordance with generally accepted accounting principles applicable to companies having two classes of securities (EITF No. 03-6). Under EITF No. 03-6, earnings are allocated to participating securities in accordance with contractual participation rights assuming that all earnings for the period were distributed. Payments made on account of the IDRs are determined in relation to actual declared distributions and are not based on the assumed allocation required by EITFNo. 03-6. A reconciliation of the limited partners' interest in net income and net income available to limited partners used in computing net income per limited partner unit is as follows (in thousands, except weighted average units and per unit data): For the Three Months Ended December 31, For the Year Ended December 31, 2007 2006 2007 2006 Limited partners' interest in net income $ 69,586 $ 63,967 $ 220,726 $ 193,599 Less assumed allocation to incentive distribution rights 4,475 6,245 4,323 5,187 Net income available to limited partners $ 65,111 $ 57,722 $ 216,403 $ 188,412 Less assumed allocation to subordinated units 17,847 18,330 61,949 61,087 Net income available to common units $ 47,264 $ 39,392 $ 154,454 $ 127,325 Weighted average common units 87,639,818 71,119,165 82,510,917 68,977,766 Weighted average subordinated units 33,093,878 33,093,878 33,093,878 33,093,878 Net income per limited partner unit - common units $ 0.54 $ 0.55 $ 1.87 $ 1.85 Net income per limited partner unit – subordinated units $ 0.54 $ 0.55 $ 1.87 $ 1.85 Conference Call The Partnership has scheduled a conference call for February 11, 2008, at 9:00 a.m.
